[Cite as Gaston v. Medina Cty. Bd. of Revision, 133 Ohio St. 3d 18, 2012-Ohio-3872.]




                 GASTON, APPELLANT, v. MEDINA COUNTY BOARD
                           OF REVISION ET AL., APPELLEES.

                   [Cite as Gaston v. Medina Cty. Bd. of Revision,
                        133 Ohio St. 3d 18, 2012-Ohio-3872.]
Taxation—Real property—Burden of proof on valuation—Board of Tax Appeals
        decision to uphold the county’s valuation was reasonable and lawful—
        Decision affirmed.
   (No. 2011-1284—Submitted August 22, 2012—Decided August 28, 2012.)
            APPEAL from the Board of Tax Appeals, No. 2008-M-1961.
                                 __________________
        Per Curiam.
        {¶ 1} In this real-property-valuation case, the owner seeks to reverse, in
whole or in part, the 20 percent increase in the value of his residential property
that the auditor ordered for tax year 2007 as part of the sexennial reappraisal in
that county. At the hearing before appellee Medina County Board of Revision
(“BOR”), the auditor, also an appellee, presented a comparable-sale study. That
study demonstrated that after the 2007 reappraisal, the value of appellant Hajj
Gaston’s home was at the approximate average per square foot of recent sale
prices included in the study. Gaston did not attend the BOR hearing, and he
contends that he was not properly served with notice of it.
        {¶ 2} Gaston appealed to the Board of Tax Appeals (“BTA”). Gaston
presented his testimony and exhibits to the BTA, and the county presented
testimony of one of its appraisers. The BTA excluded Gaston’s testimony and
two of his exhibits under R.C. 5715.19(G) and accorded no weight to the county’s
witness or its comparable-sale study. Gaston v. Medina Cty. Bd. of Revision,
BTA No. 2008-M-1961, 2011 WL 2601741, *2 (June 28, 2011). It then held that
                             SUPREME COURT OF OHIO




Gaston had not sustained his burden to show a value different from that found by
the BOR. Id., *3.
       {¶ 3} Gaston has appealed and argues that he was not properly notified
of the BOR hearing, that all the evidence that he presented at the BTA hearing
should have been considered by the BTA, and that he is entitled to a reduced
valuation for tax year 2007. Because Gaston has not shown that the BTA’s
decision is unreasonable or unlawful, we affirm.
                                       Facts
       {¶ 4} In Medina County, tax year 2007 was a sexennial reappraisal year,
and the county auditor increased the valuation of Gaston’s property from a true
value of $307,600 to $369,780—a 20 percent increase over the prior year’s
valuation. (It is worth noting that the $307,600 valuation at which the property
was carried for 2005 and 2006 is almost seven percent below the April 2003 sale
price of $329,915.) On March 26, 2008, Gaston filed his complaint against
valuation, seeking a true-value reduction from $369,780 to $329,000
(approximately the 2003 sale price of the property). As grounds for the decrease,
Gaston stated that there had been “[n]o changes or permits on the parcel,” and that
there had been “no upgrades to the property[:] No pool, No deck, No landscaping,
No finished basement, No additions.”
       {¶ 5} On August 13, 2008, the BOR sent to Gaston’s address by certified
mail a notice that a hearing would be held on September 4, 2008. Gaston did not
appear at that hearing and argues that he was unaware of the mailed notice. The
return receipt shows no date of delivery, but does show the name of the person
who signed for the delivery of the notice.          At the BTA hearing, Gaston
acknowledged that the person shares his address. Gaston also testified, “I don’t
remember receiving any information like that” concerning the BOR’s notification
of the hearing, and he stated, “I was not aware of a hearing,” as his response to the
question, “You did not attend the [BOR] hearing, correct?”




                                         2
                                January Term, 2012




       {¶ 6} At the BOR hearing, the auditor presented property-record cards
and photographs concerning properties apparently regarded as generally
comparable to Gaston’s. A summary analysis computed the value per finished
square foot, showing that after the sexennial reappraisal, Gaston’s property at
$93.66 per square foot was in the middle range of the properties. The BOR
retained the auditor’s valuation.
       {¶ 7} Gaston did receive the notice of the BOR’s decision, which made
no change in the value of the property.        Gaston appealed to the BTA and
presented his testimony and certain exhibits at the BTA hearing. The county
presented testimony of an appraisal supervisor who identified the comparable-sale
study, confirmed the value-per-square-foot computation, and opined that a true
value of $369,780 was a “reasonable fair market value” for Gaston’s property.
On cross-examination, the county’s witness admitted that she did not prepare the
list of comparables and did not personally inspect them.
       {¶ 8} In its decision, the BTA decided to accord no weight to the
auditor’s comparable-sale study. Gaston v. Medina Cty. Bd. of Revision, BTA
No. 2008-M-1961, 2011 WL 2601741, *3. The BTA also found that pursuant to
R.C. 5715.19(G), Gaston’s testimony and exhibits 1 and 7 should be excluded
because of Gaston’s failure to attend the hearing to present evidence, in spite of
his having been served with notice of it. Id., *2. The BTA held that Gaston had
failed to prove a different value from that determined by the county; accordingly,
it adopted the BOR’s valuation. Id., *3.
                                    Analysis
       {¶ 9} The BTA is responsible for determining factual issues, but we
“ ‘will not hesitate to reverse a BTA decision that is based on an incorrect legal
conclusion.’ ” Satullo v. Wilkins, 111 Ohio St. 3d 399, 2006-Ohio-5856, 856
N.E.2d 954, ¶ 14, quoting Gahanna-Jefferson Local School Dist. Bd. of Edn. v.
Zaino, 93 Ohio St. 3d 231, 232, 754 N.E.2d 789 (2001). In the present case,



                                           3
                            SUPREME COURT OF OHIO




Gaston argues that the BTA erred by excluding his evidence pursuant to R.C.
5715.19(G) and by adopting the BOR’s valuation of the property.
        {¶ 10} R.C. 5715.19(G) requires the party that files a valuation complaint
to “provide to the board of revision all information or evidence within the
complainant’s knowledge or possession” concerning the value of the property,
and failure to do so results in the complainant’s being “precluded from
introducing it on appeal to the board of tax appeals or the court of common pleas,
except that the board of tax appeals or court may admit and consider the evidence
if the complainant shows good cause for the complainant’s failure to provide the
information or evidence to the board of revision.” In this case, the BTA reasoned
that Gaston’s failure to appear at the BOR hearing triggered R.C. 5715.19(G) with
respect to any evidence that Gaston presented at the BTA that had not been before
the BOR.
        {¶ 11} Gaston argues that R.C. 5715.19(G)’s prohibition should not be
applied to him because he did not actually receive notice of the hearing and
because there are defects in the record of the service of the notice of the hearing.
Before turning to the applicability of R.C. 5715.19(G)’s prohibition, we note that
Gaston’s contentions raise a threshold jurisdictional issue that we will address at
the outset.
               A. Gaston failed to show improper service of the
                            BOR hearing notification
        {¶ 12} We have held that a board of revision’s failure to give a property
owner notice of a pending complaint and a hearing as required by R.C.
5715.19(C) and 5715.12 deprives the BOR of jurisdiction to issue an order
increasing the value of the property. Knickerbocker Properties, Inc. XLII v.
Delaware Cty. Bd. of Revision, 119 Ohio St. 3d 233, 2008-Ohio-3192, 893 N.E.2d
457, ¶ 20, quoting Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of
Revision, 87 Ohio St. 3d 363, 366-367, 721 N.E.2d 40 (2000). Similarly, a lack of




                                         4
                                   January Term, 2012




required notification here could have deprived the BOR of jurisdiction to conduct
the hearing and decide Gaston’s complaint. Although he does not explicitly raise
the jurisdictional issue, Gaston’s argument clearly implicates the holding of
Knickerbocker. We therefore consider whether the BOR had jurisdiction to issue
its decision in light of Gaston’s assertion that he did not actually receive notice of
the BOR hearing. 1
        {¶ 13} In tax cases, we have adopted the standard that “service by
registered or certified mail ‘is effective when the notice is delivered and properly
receipted for by an appropriate person’ at the assessee’s address.” Skuratowicz v.
Tracy, 76 Ohio St. 3d 103, 104, 666 N.E.2d 1096 (1996), quoting Castellano v.
Kosydar, 42 Ohio St. 2d 107, 326 N.E.2d 686 (1975), syllabus. Under Castellano,
when the record shows timely certified mailing of the administrative order and
also shows receipt by a proper person at the taxpayer’s address, the service is
presumed valid—with the result that the taxpayer must shoulder the burden to
rebut by presenting “sufficient evidence demonstrating non-service.” New Co-
Operative Co. v. Liquor Control Comm., 10th Dist. No. 01AP-1124, 2002-Ohio-
2244, ¶ 9 (applying the same standard to service of liquor-control commission
order); Tripodi v. Liquor Control Comm., 21 Ohio App. 2d 110, 112, 255 N.E.2d
294 (1970); Oak Grove Manor, Inc. v. Ohio Dept. of Human Servs., 10th Dist.
Nos. 01AP-71 and 01AP-72, 2001 WL 1269372, *4 (Oct. 23, 2001) (same
analysis regarding service of Medicaid reimbursement-rate order); accord Holmes
v. Union Gospel Press, 64 Ohio St. 2d 187, 189, 414 N.E.2d 415 (1980)
(administrative decision was validly served when mailed per statute to the party’s
last known address); Townsend v. Dollison, 66 Ohio St. 2d 225, 228, 421 N.E.2d
146 (1981) (same with administrative license suspension).



1. We have held that our disposition of such jurisdictional issues in BTA appeals is not
constrained by the arguments advanced by the parties or the errors specified in the notice of




                                             5
                               SUPREME COURT OF OHIO




                      1. Gaston failed to show a procedural flaw
                          in the service of the hearing notice
        {¶ 14} One way to defeat the presumption that certified-mail service is
valid lies in demonstrating a procedural flaw in the service: use of the wrong
address, receipt by someone who is not a proper person, or untimely mailing or
receipt. Gaston does allege formal deficiencies in the service, but he furnishes no
evidence to support his contentions. Namely, Gaston points to the absence of
evidence of actual delivery to his address, the absence of evidence of the date of
mailing, and the absence of the date of receipt.
        {¶ 15} As for evidence of delivery, Gaston’s argument founders on his
own testimony: when asked whether the person who signed for the mailing lives
with him, Gaston assented. Nor is there, on this record, any basis for questioning
that the person who took receipt and who signed for the mail was a proper person
to do so: Gaston had every opportunity to establish improper delivery but failed
to. See New Co-Operative Co., 2002-Ohio-2244, ¶ 11.
        {¶ 16} As for the date of both the mailing and the delivery of the notice,
Gaston asserts that the handwritten mailing date is unreliable and points to the
fact that the mail receipt bears no date of delivery.            But two presumptions,
unrebutted on this record, defeat these assertions. First, the stated date of mailing
matches the date of the hearing letter, and Gaston’s suggestion that backdating
might have occurred is foreclosed by the presumption of regularity that attaches to
official actions. See Toledo v. Levin, 117 Ohio St. 3d 373, 2008-Ohio-1119, 884
N.E.2d 31, ¶ 28 (“We presume that a public official means what he says and that
he is duly performing the function that the law calls upon him to perform”), citing
State ex rel. Shafer v. Ohio Turnpike Comm., 159 Ohio St. 581, 590, 113 N.E.2d
14 (1953). The record contains no evidence that the handwritten date “8/13/08”

appeal. See Elyria v. Lorain Cty. Budget Comm., 117 Ohio St. 3d 403, 2008-Ohio-940, 884 N.E.2d
553, ¶ 13.




                                             6
                                     January Term, 2012




on the mailing is anything other than the date on which it was put into the mail
(just as the date “9/22/08” appears to serve the same function on another mail
receipt in the record).
        {¶ 17} Second, the notice arrived timely. We note that R.C. 5715.19(C)
requires that the owner be notified “not less than ten days prior to the hearing, of
the time and place [the complaint] will be heard.” Yet the mail receipt does not
indicate whether the notice was received on or before Monday, August 25, 2008,
which was ten days before the scheduled hearing date—a default attributable
neither to the auditor nor to the BOR, but rather to the postal service and/or the
recipient. The “presumption of timely delivery” fills in the gap: when both the
date of mailing and the fact of receipt have been established, courts take “judicial
notice of the ordinary course of the mails” and infer that, in the ordinary course of
the mail, the mailed document arrived on time. Dudukovich v. Lorain Metro.
Hous. Auth., 58 Ohio St. 2d 202, 205, 389 N.E.2d 1113 (1979).                          Here, the
inference arises that a notice mailed on Wednesday, August 13, 2008, would have
arrived at Gaston’s residence on or before the ten-day statutory deadline, which
fell on Monday, August 25, 2008.
        {¶ 18} It follows that the BOR’s certified-mail service of the hearing
notice satisfied the statutory standard and constituted prima facie evidence of
proper service. Under these circumstances, Gaston acquired the full burden of
rebuttal. 2
              2. Gaston failed to rebut the presumption of valid service
        {¶ 19} The case law establishes that Gaston’s burden is a heavy one, for
obvious reasons.       Just as a person who has been personally served with a



2. In Holmes, 64 Ohio St. 2d at 189, 414 N.E.2d 415, the dissent objected that the majority “in
effect created an irrebuttable presumption” of valid service. The majority opinion does not,
however, address the rebuttability issue, which was not advanced in the appellant’s sole
proposition of law. In this case, we hold that the presumption of valid service is rebuttable. See




                                                7
                               SUPREME COURT OF OHIO




summons or a subpoena cannot disclaim knowledge of its content by failing to
read what has been physically delivered to him or her, a person subjected to
certified-mail service cannot dodge service through negligence in attending to the
mail.
        {¶ 20} The facts of Castellano illustrate the point well. In that case, sales-
tax assessments were issued against two brothers and were transmitted pursuant to
statute by certified mail to their respective Ohio residences. 42 Ohio St. 2d 107,
326 N.E.2d 686. At each residence, the assessment arrived on April 6 while the
assessee was away from home for an extended period, and the mailing in each
case was actually received and signed for by a close relative (father and spouse).
Id. One of the assessees testified that he never received the mailing and that he
did not remember whether he inquired whether he had received any mail during
his absence from his home. Castellano v. Kosydar, BTA No. 251, at 5 (Mar. 25,
1974), affirmed, 42 Ohio St. 2d 107, 326 N.E.2d 686. The other testified that he
first received the assessment when he arrived home. Id. Both assessees filed
petitions for reassessment more than 30 days after service of the assessments. As
a result, both the BTA and this court upheld the dismissal of the petitions as
untimely.
        {¶ 21} Similarly, in this case, a person who lives at Gaston’s residence
took receipt of the certified mailing, and Gaston testified that he personally did
not “remember receiving any information like” the hearing notice and that he was
“not aware of a hearing.” The case law shows that Gaston has not rebutted the
presumption of valid service. Stating his lack of actual prior knowledge of the
hearing fails to prove that Gaston was somehow prevented from knowing what he
would have known had he exercised proper diligence in attending to the mail that



Tripodi, 21 Ohio App. 2d at 112, 255 N.E.2d 294; Oak Grove Manor, Inc., 10th Dist. No. 01AP-
71, 2001 WL 1269372, *4.




                                            8
                                    January Term, 2012




was received at his very own residence. 3 Accord New Co-Operative Co., 2002-
Ohio-2244, ¶ 10-11.
           B. Gaston has not shown that the BTA abused its discretion
                         in excluding evidence at the hearing
        {¶ 22} As discussed, the BTA invoked R.C. 5715.19(G) and, relying on
the authority of that statute, explicitly excluded from consideration Gaston’s
testimony and his exhibits 1 and 7. Gaston, BTA No. 2008-M-1961, 2011 WL
2601741, *2. Gaston argues that his testimony and exhibits should have been
considered because he was not properly notified of the BOR hearing.
        {¶ 23} As an exception to the general exclusionary rule, R.C. 5715.19(G)
does expressly permit the BTA to “admit and consider the evidence if the
complainant shows good cause for the complainant’s failure to provide the
information or evidence to the board of revision.” The BTA declined to do so,
and Gaston asks us to reverse.
        {¶ 24} Our standard for reviewing this aspect of the BTA’s decision is
abuse of discretion. That is so because R.C. 5715.19(G) states that the BTA “may
admit and consider” such evidence where good cause is found.                        (Emphasis
added.) See J.M. Smucker, L.L.C. v. Levin, 113 Ohio St. 3d 337, 2007-Ohio-2073,
865 N.E.2d 866 ¶ 12, 14-15 (because the statute provided that the tax
commissioner “may” abate a penalty when the taxpayer’s failure to timely file a
return or list property “appears * * * [to be] due to reasonable cause and not
willful neglect,” it conferred a discretionary authority).
        {¶ 25} We find no abuse of discretion in the BTA’s declining to consider
the additional evidence. After reviewing the circumstances of the service of the
hearing notice, the BTA found that “Mr. Gaston received notice of the hearing
before the BOR, but failed to appear,” with the result that the BTA could “find no

3. Indeed, Gaston’s testimony if believed does not rule out that he might actually have been told
about the mailing or seen it, but neglected to open and read it.




                                               9
                            SUPREME COURT OF OHIO




good cause demonstrated in this matter.” Gaston, BTA No. 2008-M-1961, 2011
WL 2601741, *2. That holding does not demonstrate an unreasonable, arbitrary,
or unconscionable attitude that would justify a reversal by this court.        J.M.
Smucker, L.L.C., 113 Ohio St. 3d 337, 2007-Ohio-2073, 865 N.E.2d 866, ¶ 16, 19-
20.
C. Gaston did not prove a value different from that determined by the county
                1. Gaston has not offered affirmative evidence for
                   any of the claimed valuations of his property
       {¶ 26} Because the true value of property is a “question of fact, the
determination of which is primarily within the province of the taxing authorities,”
we have held that we will “not disturb a decision of the Board of Tax Appeals
with respect to such valuation unless it affirmatively appears from the record that
such decision is unreasonable or unlawful.” Cuyahoga Cty. Bd. of Revision v.
Fodor, 15 Ohio St. 2d 52, 239 N.E.2d 25 (1968), syllabus. We conclude that
Gaston has not shown that the BTA’s decision was either unreasonable or
unlawful.
       {¶ 27} The general rule before the BTA is that “the party challenging the
board of revision’s decision at the BTA has the burden of proof to establish its
proposed value as the value of the property.”           Colonial Village, Ltd. v.
Washington Cty. Bd. of Revision, 123 Ohio St. 3d 268, 2009-Ohio-4975, 915
N.E.2d 1196, ¶ 23. Gaston has argued for a number of different values, but has
not offered affirmative proof of any of them.
       {¶ 28} First, Gaston has emphasized that his challenge primarily concerns
the increase of his valuation as part of Medina County’s sexennial reappraisal in
tax year 2007. By implication, this challenge seeks to reduce the value back to its
2006 level, which was $307,600. Second, Gaston has referred to the 2003 sale
price of $329,915 as demonstrating a flaw in the county’s analysis, although he
has stopped short of arguing that it furnishes an arm’s-length criterion of value as




                                        10
                                January Term, 2012




of January 1, 2007. Third, Gaston’s original complaint called for a value of
$329,000, while his notice of appeal to the BTA sought a valuation of $265,000.
But again, Gaston has offered no proof of any of these proposed values.
       {¶ 29} Instead, Gaston has focused exclusively on finding flaws in the
county’s analysis. In doing so, Gaston is perhaps attempting to avail himself of
the principle that, by pointing to evidence that negates the county’s valuation, he
may “trigger” the BTA’s duty to determine whether there is sufficient evidence to
perform an independent valuation of the property. See Colonial Village, 123 Ohio
St.3d 268, 2009-Ohio-4975, 915 N.E.2d 1196, ¶ 23–26. We conclude, however,
that Gaston has not triggered the BTA’s duty and that the record does not contain
support for an independent valuation of the property.
      2. The 2007 tax-year increase has not been shown to be unreasonable
       {¶ 30} Perhaps the most persuasive justification for Gaston’s appeal is the
sheer amount of the increase ordered for tax year 2007: 20 percent. This seems
unusually large, and indeed it exceeds the percentage increases ordered for the
other properties in the comparable-sale study. The county offers no specific
explanation for why Gaston’s increase should be so much greater than that
ordered for other properties.
       {¶ 31} Under these circumstances, however, we hold that the sheer size of
the increase does not impugn its validity. Nothing in the record compels the
conclusion that the percentage increase was unjustified, nor can we rule out that
the 2007 adjustment may in part correct an undervaluation during earlier tax
years. Indeed, the 2006 valuation of $307,600 was seven percent below the 2003
sale price of $329,915: had the sale price been the criterion of value for 2006, the
increase for 2007 would have been 12 percent, which is in line with the increases
ordered for other properties in the comparable-sale study offered by the county.
       {¶ 32} Additionally, the legal requirement that Medina County perform a
reappraisal for tax year 2007, when viewed in conjunction with the comparable-



                                        11
                              SUPREME COURT OF OHIO




sale study, supports the value found by the BOR and affirmed by the BTA. Each
county auditor has the duty to “reappraise property values once every six years
and update the values at the interim three-year point.” AERC Saw Mill Village,
Inc. v. Franklin Cty. Bd. of Revision, 127 Ohio St. 3d 44, 2010-Ohio-4468, 936
N.E.2d 472, ¶ 19, citing R.C. 5713.01(B), 5713.03, 5715.33, and 5715.24. In
making his finding of an increase or decrease in the value of property, the auditor
must take into account factors enumerated in the administrative rules. Ohio
Adm.Code 5703-25-06.
          {¶ 33} Because the auditor is “presumed to have properly performed [his]
duties and not to have acted illegally but regularly and in a lawful manner,” State
ex rel. Shafer, 159 Ohio St. at 590, 113 N.E.2d 14, we will presume that the
required reappraisal took place in Medina County with the result that the value
assigned to Gaston’s property for tax year 2007 was lawfully increased.
          {¶ 34} The auditor’s comparable-sale study included property-record
cards for six properties of similar subdivision, neighborhood, or class that had
been sold during the previous three-year period—i.e., the sales occurred during
2004, 2005, and 2006. The table demonstrates that the value of Gaston’s property
as redetermined for tax year 2007 is “about average” with respect to the sale
prices of the comparables within the three-year period, as the county’s witness
stated.    While the BTA decided to give no weight to the study, the study
nonetheless does generally support the inference that the auditor’s work accorded
with the procedure prescribed by the statutes and the administrative rules.
             3. Gaston’s specific objections to the comparable-sale study
                do not establish his entitlement to a reduced valuation
          {¶ 35} The BTA decided to accord no weight to the comparable-sale
study. Gaston, BTA No. 2008-M-1961, 2011 WL 2601741, *3. We need not
address the propriety of this determination because Gaston’s objections fail to




                                          12
                                     January Term, 2012




establish that errors in the study would indicate a reduced value for his property
even if the study had been accorded greater significance.
         {¶ 36} First, Gaston disputes the auditor’s decision not to include the sale
price of his own home—it was purchased in 2003 for $329,915, which amount
had then been entered as the value of his property until the 2007 reappraisal. But
the April 24, 2003 sale occurred more than three years and eight months before
the lien date of the reappraisal year and was therefore less likely to be indicative
of value on the lien date than sales within the preceding two years. As a result, it
was not unreasonable or unlawful for the 2003 sale to be excluded from the
comparable-sale study. 4
         {¶ 37} Second, Gaston faults the use of the 2005 sale price for the
property at 95 Vista Ridge Circle, noting that it might not have been at arm’s-
length because the purchaser was a relocation company, and Gaston questions
why the higher 2005 sale price was used rather than the lower 2006 sale price.5
But this point does not establish Gaston’s entitlement to a value reduction
because, quite simply, the price-per-square-foot figure derived from the 2005 sale
is lower than the value-per-square-foot figure assigned to Gaston’s property for
2007—in other words, within the four corners of the comparable-sale study, the
use of the 95 Vista Ridge Circle sale price tends to keep Gaston’s own valuation
lower. Conversely, eliminating it would indicate a higher valuation for Gaston’s
property than that set by the county.

4. If Gaston, instead of arguing that the 2003 sale price of his property should be considered as a
comparable, were contending that the 2003 sale constitutes a recent arm’s-length sale that
determines the property’s value, the auditor’s comparable-sale study would probably have become
relevant as a rebuttal to the recency of the sale by showing a change in market conditions.

5. At the BTA hearing, Gaston pressed the county’s witness to explain the use of that comparable.
Because she had not conducted the study, the witness was unable to explain (1) why the 2005 sale
price was used instead of the 2006 one (which was closer to the lien date) and (2) how the sales
would qualify as arm’s-length transactions, given that they consist of one sale to and one sale by a
relocation company. Ultimately, the witness stated that, had she performed the study, she would
not have used the 95 Vista Ridge sales as a comparable.




                                                13
                              SUPREME COURT OF OHIO




          {¶ 38} Nor is there any legally compelling reason why the 2006 sale price
should be preferred to the 2005 sale price—although closer to the lien date, the
2006 sale price is equally suspect in terms of its arm’s-length character because
the seller was the relocation company. Moreover, using the 95 Vista Ridge Circle
sale price from 2005 generates a per-square-foot figure that is vastly lower than
the others in the study. Arguably, it should be disregarded as an outlier.
          {¶ 39} Finally, Gaston’s objection that adjustments ought to be made
because the comparables are different from his property in significant ways is
beside the point. What the comparable-sale study purports to show is not a full-
blown appraisal valuation of Gaston’s property, but merely certain trends that
justified an increased valuation for 2007.
          {¶ 40} Under all these circumstances, we conclude that Gaston has failed
to show that the BTA’s adoption of the BOR’s valuation is unreasonable or
unlawful.
                D. Gaston’s “motion for protective order” is denied
          {¶ 41} After the oral argument in this case, Gaston filed a “motion for
protective order.” The motion asks that “all material referencing the Appellant,
Hajj Gaston, be removed from the Supreme Court’s and the Board of Tax
Appeals’ websites.” Gaston predicates his motion on identity-theft concerns and
states that he believes the public should have access to this case, but not Internet
access.
          {¶ 42} We must deny Gaston’s motion because Gaston has neither cited
any legal authority nor demonstrated any compelling reason for the court to depart
from the ordinary practice of posting and maintaining information on its
website—a practice that advances the public interest by facilitating public access
to court documents. In particular, Gaston points to no “personal identifiers” such
as Social Security numbers and bank-account numbers, whose confidentiality
must necessarily be maintained to secure against identify theft. Similarly, Gaston




                                         14
                                January Term, 2012




cites no statutory authority that would permit us to order the BTA to remove
material from its website in the context of an appeal.
                                    Conclusion
       {¶ 43} Because the BTA reasonably and lawfully upheld the county’s
valuation of Gaston’s property, we affirm the board’s decision.
                                                                  Decision affirmed.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, CUPP, and
MCGEE BROWN, JJ., concur.
       PFEIFER and LANZINGER, JJ., concur in judgment only.
                               __________________
       Hajj Gaston, pro se.
       Dean Holman, Medina County Prosecuting Attorney, and David Folk,
Assistant Prosecuting Attorney, for appellees.
                              ______________________




                                         15